Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

United States Courts
UNITED STATES DISTRICT COURT _ Sutter District of Texas
for the
Southern District of Texas OCT 1 0 2019
United States of America ) David J. Bradley, Clerk of Court
v. )
(1) EMILIO ALEXANDER GONZALEZ and ) Case No. 9 0 A MM
(2) ELIZABETH LEGGIO 1} 9 a :
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ January 2019 - October 7, 2019 in the county of Harris and Walker in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S. Code §1708 Theft or receipt of stolen mail matter
18 U.S. Code §1704 Keys or locks stolen or reproduced
18 U.S. Code §871 Conspiracy to commit offense

This criminal complaint is based on these facts:

See Attached Affidavit of U.S Postal Inspector Michael D. Ridley

@ Continued on the attached sheet.

fal LM.

Complainant's 's signature

Michael D. Ridley Sr, U.S Postal Inspector

 

Printed name and title

Sworn to before me and signed in my presence.

er
ares 10/10/2019 Ae

OL ZO J Ndee's ti 's sifnature
City and state: Houston, TX ancy K. Johnson, U. vs Magistrate Judge

Printed name and title
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPAINT
I, Michael D. Ridley, being duly sworn, hereby depose and say:

1. Affiant is Postal Inspector (PI) with U.S Postal Inspection Service (USPIS) and have been
so employed since September 2003. Affiant is currently assigned to the USPIS Mail Theft/Mail
Fraud Team, which is tasked with the investigation of complex mail theft crimes, including but
not limited to, credit card fraud, money order fraud and identity theft. Affiant has gained
experience in conducting such investigations through on the job training and everyday work related
investigations. Affiant has personally participated in investigations involving violations of federal
law regarding mail theft and criminal groups that result from such unlawful activity. As Postal
Inspector, Affiant is authorized to investigate violations of the United States and to seek forfeiture
of property under authority of the United States.

2. Affiant submits this affidavit in support of a Criminal Complaint charging Emilio
GONZALEZ and Elizabeth LEGGIO with 18 U.S. Code § 1708 (Theft or receipt of stolen mail
matter), 18 U.S. Code § 1704 (Keys or locks stolen or reproduced) and 18 U.S. Code § 371
(Conspiracy to commit offense).

3. Because this affidavit is being submitted for the limited purpose of securing a Criminal
Complaint, Affiant has not included each and every fact known by the Affiant concerning the
ongoing investigation. This affidavit is based upon Affiant’s personal knowledge, or from
information obtained or provided via records, and interviews of witnesses and other law
enforcement agents. Where statements of others are set forth in this affidavit, they are set forth in

substance and in part.

Page 1

 
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD_ Page 3 of 7

BACKGROUND AND EVIDENCE OF FRAUD

4. On or about October 7, 2019, the Huntsville Police Department (HPD) responded to a
suspicious vehicle call within their city limits. HPD made contact with GONZALEZ who was
found to be incoherent inside of a privately owned vehicle. Based upon HPDs on scene assessment,
GONZALEZ was arrested and taken into custody by HPD. Incident to his arrest, HPD recovered
several backpacks from the privately owned vehicle operated by GONZALEZ. The back packs all
contained mail addressed to individuals other than GONZALEZ and addressed to addresses not
associated with GONZALEZ in Katy, TX and other cities within the Houston, TX mail delivery
areas. HPD contacted USPIS for assistance. HPD sought and obtained a State Search Warrant for
GONZALEZ’ vehicle as well as his cellular phone.

5. On October 8, 2019, Affiant and PI W. Palomar met with HPD Detectives to discuss the case.
Affiant and PI Palomar reviewed the mail which had been recovered by HPD via State Search
Warrant for the privately owned vehicle and determined that the majority of the mail was addressed
to apartment complexes in the Katy, TX mail delivery area. More importantly, Affiant and PI
Palomar observed that none of the mail was addressed to GONZALEZ and likely contained
checks, credit cards or personal identifying information (PII). Affiant and PI Palomar observed as
HPD executed a State Search Warrant on GONZALEZ’ cellular phone. Affiant and PI Palomar
observed a video recovered from the phone, in which the individual using the phone to record a
video, turns around and an individual can be seen bending over at an apartment complex by the
apartment complex mail boxes.

6. Affiant, PI Palomar and an HPD Detective interviewed GONZALEZ. During the interview,
GONZALEZ identified two individuals known by PI Palomar as being involved in mail theft.

GONZALEZ also identified Glenn Michael WYSK as an individual that can reverse engineer an

Page 2

 
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD Page 4 of 7

Arrow Key by using an Arrow Key (An Arrow Key is a special master key that opens either
collection boxes, Cluster Banks or any specific USPS controlled mail entry/exit points that have
the Arrow lock installed). GONZALEZ stated that he was bringing the mail which was recovered
from his privately owned vehicle, to Elizabeth LEGGIO. GONZALEZ stated that he obtained a
template from LEGGIO which allowed him to generate a temporary Texas Driver’s license using
his likeness. GONZALEZ further stated that he has cashed approximately 10 checks which were
not made out to him, that he generated temporary driver’s license to match the name on the check,
and subsequently cash the check. When asked how he gained access to the mail, GONZALEZ
stated he has obtained Arrow Keys from WYSK before.

7. GONZALEZ informed Affiant that WYSK was staying with LEGGIO, and that he observed
tools, locks (Arrow) and parts to reverse engineer Arrow Keys and that WYSK charged $300 to
$500 for a key. When asked about the video observed in his cellular phone, GONZALEZ identified
the individual using the cellular phone to record the video as himself, and identified the individual
at the mail boxes as LEGGIO.

8. Affiant states Gonzalez said LEGGIO has a desk top computer at her residence which contains
programs capable of producing fictitious Texas Identification Cards and other government
documents. Affiant states Gonzalez also advised that at the residence is an individual with an active
Felony arrest warrant, who he identified as Joshua Britt KITLER. Affiant states that HPD
confirmed the warrant through Walker County Communications and dispatched HPD undercover
units to LEGGIO’s residence. Affiant states that while HPD units were at this location, they
observed KITLER exit the front of the residence briefly and go back inside. Affiant states that
HPD units maintained constant observation of the residence while Affiant, PI Palomar and other

HPD units responded to the residence to execute the arrest warrant on KITLER. Affiant states that

Page 3

 

 
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD_ Page 5 of 7

HPD officers on scene knocked and announced their presence multiple times, loud and clearly.
Affiant states while knocking, an individual was observed in the upstairs window, facing the
direction of the officers and peered out the window, before quickly retreating out of sight. Affiant
states after a reasonable amount of time for the occupants to come to the front door, HPD forcefully
opened the front door, and KITLER was taken into custody. Affiant states upon HPD clearing the
residence, multiple articles of evidence linking LEGGIO to theft of mail was observed in plain
view, including an IRS document addressed to an M. Severson, who was not present at the
residence, as well as several bank checks that were addressed to multiple other people and not
LEGGIO.

9. Affiant states that in plain view, and on the dashboard of the Hyundai Elantra, belonging to
LEGGIO, Affiant observed a piece of paper with the following 16 digit number, two five digit
numbers and a three digit number hand written note: 6045851054584724, 77073, 77095 and 208.
Affiant states the first number appears to be a credit or debit card number, and the two five digit
numbers are Houston delivery Zip Codes and the three digit number is likely a Credit Verification
Value (CVV) number. Affiant states that after this document was found, PI Palomar asked
LEGGIO about the numbers and she confirmed the hand writing as her own and that the card
number did not belong to her.

10. Based upon this information, HPD sought and obtained a State Search Warrant for the
LEGGIO residence. While HPD secured the residence, Affiant and PI Palomar interviewed
LEGGIO. LEGGIO admitted that she has cashed approximately 10 checks. When asked about
Arrow Keys, LEGGIO stated that MYSK mastered making keys and that he made keys at her
residence, LEGGIO stated she would use a crow bar to open up mail boxes, but has used an Arrow

Key before, a key which was not provided to her by MYSK. LEGGIO stated she last stole mail

Page 4

 

 
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD Page 6 of 7

approximately a month ago, from an apartment complex in Katy, TX.

11. Affiant and PI Palomar and HPD units returned to the LEGGIO residence to execute a State
Search Warrant. As a result of the search warrant multiple pieces of mail, checks, credit/debit cards
not addressed or in LEGGIO’s name were recovered from the residence. Additionally several
Arrow Key Locks were recovered from both inside of the residence to include but not limited to
the master bedroom used by LEGGIO, the closet on top of the stairway, the bedroom on the first
floor, as well from LEGGIO’s privately owned vehicle.

12. On October 9, 2019, PI Palomar made contact with the owner of “The Pool Man” in Tomball,
TX. PI Palomar advised your A ffiant that he showed the owner six checks made out to his business,
and informed the owner that the checks were found in a residence in Huntsville as part of an
ongoing mail theft investigation. The owner denied any knowledge of both GONZALEZ and
LEGGIO and did not authorize either to be in possession of the checks. The owner identified the
checks as payments from his customers, and as checks he never received. The checks are further
described as: Check #2362 in the amount of $293.18 from a customer in Pinehurst, TX; check
#9226 in the amount of $209.86 from a customer in Tomball, TX; check#4388 in the amount of
$257.99 from a customer in Houston, TX; check#1955 in the amount of $211.99 from a customer
in Cypress, TX; checks# 2441 and 2442 in the amounts of $486.95 and $205.68 respectively, from
a customer in Tomball, TX.

13. Continued this same date, PI E. Casarez contacted two postal customers, pertaining to mail
which was either addressed to them or from their company, mail which was recovered from
GONZALEZ’ privately owned vehicle. PI Casarez spoke to an accounts payable employee at HMS
Healthcare in Katy, TX. Affiant was informed by PI Casarez that the HMS Healthcare employee

issued some of the checks and mailed them out the same day, and that other accounts payable

Page 5

 
Case 4:19-mj-01904 Document 1 Filed on 10/10/19 in TXSD_ Page 7 of 7

employees likely issued the remaining checks, and neither GONZALEZ nor LEGGIO had been
authorized to be in possession of their mail. This same day PI Caseraz contacted D. Mai from
Houston, TX to inquire about two checks addressed to him, checks that were recovered from
GONZALEZ privately owned vehicle. PI Caseraz informed your Affiant that he was informed by
D. Mai that he was expecting a Tax Return check as well as an Insurance Claims check for the
past four weeks. D. Mai informed PI Caseraz that he did not authorize neither GONZALEZ nor
LEGGIO to be in possession of these checks. The checks are described as: check#972334 in the
amount of $6,557.81 from Sunrise, FL; check#403875922591 in the amount of $60.10 from,
Kansas City, MO.

14. Based upon the totality of the foregoing facts and circumstances, Affiant believes that
evidence of a violation of 18 U.S. Code § 1708 (Theft or receipt of stolen mail matter), 18 U.S.
Code § 1704 (Keys or locks stolen or reproduced) and 18 U.S. Code § 371 (Conspiracy to commit

offense) and that there is probable cause for the issuance of an arrest warrant for both GONZALEZ

fo
Michael-D7Ridley
United States Postal Inspector

and LEGGIO.

Subscribed and sworn to at Houston, Texas, on this 10" day of October, 2019, and I do

find probable cause.

a

NANCY K. JOHNSO
ITED STATES MAGISTRATE JUDGE

 

Page 6
